                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No 18-cv-02149-RBJ

HANOVER INSURANCE COMPANY,

       Plaintiff,

v.

PARAMOUNT FINANCIAL SERVICES, d/b/a Tax Tiger;
PARTRICIAL LANNING;
RAMIL ABRATIQUE;
CARYL GRIFFITH-ABRATIQUE;
CHARLOTTE HANCEY;
STEPHANIE HURST;
ROBERT KLEEMAN JR.;
LAW OFICE OF MICHAEL E. CAIN L.L.C.;
BRIAN MICHAUD;
SCOTT REED;
LAURA REED;
CATHERINE REPP;
RAFAEL RODRIGUEZ;
DAVID SANDERS
MARSHA SANDERS;
ROGER SCOTT;
STEPHEN STRONG;
SHARI STRONG;
PARTICIA TAYLOR; and
RONALDWOODCOCK,

       Defendants.


                        ORDER GRANTING SUMMARY JUDGMENT


       Hanover Insurance Company seeks rescission of an Accountants Professional Liability

Insurance Policy that it had issued to Paramount Financial Solutions. The defendants have been

served and have either defaulted, or have agreed to abide the result, or have been dismissed.




                                                                                                 1
Plaintiff seeks summary judgment in order to obtain a judicial ruling that the policy is void. The

motion is now granted for the reasons briefly summarized in this order.

                                         BACKGROUND

       On June 5, 2017 defendant Patricia Lanning, as Chief Financial Officer of Paramount

Financial Solutions Inc., d/b/a Tax Tiger, executed a renewal application for an Accountants

Professional Liability Insurance policy for the period June 25, 2017 to June 25, 2018. ECF No.

1-1. Among other things Ms. Lanning represented that after inquiry of all owners, partners,

officers and professionals of the firm and affiliates, she had no knowledge of any incidents or

circumstances that might result in a claim being made against Tax Tiger. Id. at 5, ⁋21(c). The

application also provided “Notice” that any claim or potential claim of which any owners,

partners or officers had any knowledge prior to inception of the policy would not be covered, and

that failure to identify claims made during the term of the applicant’s current policy or facts,

circumstances or events that might give rise to a claim against the current policy “may be

considered fraudulent and invalidate any policy which may subsequently be issued by Hanover.”

Id.

       Plaintiff alleges that in reliance on the representations made in the application, it issued

policy no. LH4A63874502 (the subject policy). ECF No. 1 at 4-5, ⁋24. The policy states that

Hanover will pay sums that the insured becomes legally obligated to pay as damages arising

from a wrongful act in the rendering or failure to render professional services, provided that the

insured had no knowledge of facts which could have reasonably caused the insured to foresee a

claim. ECF No. 1-2 (the policy) at 8, ⁋A.1.b.

       However, the Complaint asserts (upon information and belief) that prior to 2017, Ms.

Lanning began accepting upfront fees for services from clients but not performing any

professional services for those clients. ECF No. 1 at 8, ⁋35. In February 2018 Ms. Lanning

                                                                                                      2
caused Tax Tiger to cease conducting the business of Tax Tiger and closed the office location.

Id. ⁋36. Since that time Hanover has received notices of claims from various clients of Tax

Tiger who contend that they paid Tax Tiger fees for tax services that were never performed. Id.

⁋37.

       Hanover filed the present suit on August 22, 2018, claiming that it is entitled to rescind

the policy due to the misrepresentations and omissions in the application. Alternatively, it seeks

a declaration that it has no obligation to defend or indemnify the insured against any of the

clients’ claims. ECF No. 1 at 21. Named as defendants are Paramount (Tax Tiger), Ms.

Lanning, and a list of the underlying client claimants.

       Paramount and Ms. Lanning were served on September 17, 2018. ECF Nos. 9 and 10. A

Clerk’s default has been entered against them. See ECF No. 31. Defendants Patricia Taylor,

Robert Kleeman, Jr., Catherine Repp, Ronald Woodcock, Charlotte Hancey, Laura Reed, Scott

Reed, Brian Michaud, Roger Scott, Michael Cain, and Rafael Rodriguez have also been served.

ECF Nos. 11, 12, 13, 14, 16, 17, 18, 19, 20, 21 and 22. Only one of those defendants, Mr.

Kleeman, answered. ECF No. 15. He was subsequently dismissed. See ECF Nos. 41 and 43.

Plaintiff has also dismissed defendants Ramil Abratique, Caryl Griffith-Abratique and Stephanie

Hurst. See ECF Nos. 23, 24, 28. Defendants Richard and Marsha Sanders have stipulated to be

bound by the results. ECF No. 35. In short, all defendants except the Strongs have agreed to

abide the result, or have been dismissed. 1

                                FINDINGS AND CONCLUSIONS

       No defendant has disputed the fact that Ms. Lanning, on behalf of Tax Tiger, knowingly

and intentionally misrepresented material facts and omitted to disclose material facts in the



1
 The Court is informed that Stephen and Shari Strong were provided a waiver of service form but did not
return it and, therefore, were never served.
                                                                                                       3
application to renew the policy for the June 25, 2017-18 term, i.e., that, she was taking payments

from clients but was not providing professional services to them. Accordingly, the Court finds

and concludes that Hanover may rescind the policy. See Hollinger v. Mut. Benefit Life Ins. Co.,

560 P.2d 824, 827 (Colo. 1977). Moreover, even if the policy were not voided by the insured’s

conduct, that conduct would eliminate coverage under the policy for claims based on that

conduct.

                                            ORDER

       1. Plaintiff’s motion for summary judgment, ECF No. 48, is GRANTED.

       2. Hanover Insurance Company may rescind Hanover Policy No. LH4A63874502,

providing Accountants Professional Liability Insurance coverage to Paramount Financial

Solutions Inc., d/b/a Tax Tiger, for the term June 25, 2017 to June 25, 2018, based upon material

misrepresentations and omissions in in the policy application.

       3. Alternatively, the Court declares that claims asserted against Paramount Financial

Solutions Inc., d/b/a Tax Tiger, or Patricia Lanning under Hanover Policy No. LH4A63874502

based on the failure to provide professional services for which the claimant has paid are outside

the scope of coverage of the policy.

       4. As the prevailing party, plaintiff is awarded its reasonable costs to be taxed by the

Clerk pursuant to Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1.

       DATED this 28th day of January, 2020.

                                                     BY THE COURT:




                                                     ___________________________________
                                                     R. Brooke Jackson
                                                     United States District Judge



                                                                                                    4
